Barnard, P. J.
I can discover no error in this case. The plaintiff sued defendant upon a quantum meruit for work and labor done for her upon her premises at Tarrytown, she being a married woman. Upon the trial, it appeared that plaintiff worked by the year from the 1st of April, 1872, to the 1st of April, 1873, and after that for about a month, by the day. An executed contract may be sued upon an implied assumpsit, and the contract price will be the measure of recovery. , Farron v. Sherwood, 17 N. Y. 227; Fells v. Vestavali, 2 Keyes, 152.
*314The action is not an equitable action, and the county court had jurisdiction of it. Maxon v. Scott, 55 N. Y. 247.
The judgment should be affirmed, with costs.

Judgment affirmed.